



MASTER PLAN DOCUMENT
SOUTHWEST GAS CORPORATION
BOARD OF DIRECTORS RETIREMENT PLAN
Effective January 1, 1988
Amended Effective May 9, 1990
Amended and Restated Effective October 1, 1993
Amended and Restated Effective March 1, 1999
Amended and Restated Effective January 1, 2005


Amended and Restated Effective December 28, 2016

ARTICLE 1 DEFINITIONS1
ARTICLE 2 ELIGIBILITY3
ARTICLE 3 AMOUNT AND FORM OF RETIREMENT BENEFIT4
ARTICLE 4 PAYMENT OF RETIREMENT BENEFITS4
ARTICLE 5 NO DEATH BENEFITS4
ARTICLE 6 GENERAL5
ARTICLE 7 TRUSTS5
ARTICLE 8 TERMINATION, AMENDMENT OR MODIFICATION OF THE PLAN6
ARTICLE 9 RESTRICTIONS ON ALIENATION OF BENEFITS6
ARTICLE 10 ADMINISTRATION OF THE PLAN6
ARTICLE 11 CLAIMS PROCEDURE8
ARTICLE 12 MISCELLANEOUS9



MASTER PLAN DOCUMENT
SOUTHWEST GAS CORPORATION
BOARD OF DIRECTORS RETIREMENT PLAN
PURPOSE
The purpose of this Plan is to provide specified benefits to Directors of
Southwest Gas Corporation. Eligibility for participation in the Plan shall be
limited to outside, non-employee Directors retiring after January 1, 1988, who
were members of the Board of Directors on or before January 20, 2003. The Plan
is designed to comply with and shall be administered in a manner consistent with
the applicable requirements of Internal Revenue Code (“IRC” or “Code”) Section
409A and related Treasury regulations.

ARTICLE 1
DEFINITIONS
For purposes hereof, unless otherwise clearly apparent from the context, the
words and phrases listed below shall be defined as follows:
1.1
“Board of Directors” means the Board of Directors of the Company.

1.2
“Change in Control” means the first to occur of any of the following events:

(a)
Any “person” (as the term is used in Sections 13 and 14(d)(2) of the Securities
Exchange Act of 1934 (“Exchange Act”)) who becomes a beneficial owner (as that
term is used in Section 13(d) of the Exchange Act), directly or indirectly, of
50 percent or more of the Company’s capital stock entitled to vote in the
election of Directors; or

(b)
During any period of not more than twelve months, not including any period prior
to the adoption of this Plan, individuals who, at the beginning of such period
constitute the Board of Directors of the Company, and any new Director (other
than a Director designated by a person who has entered into an agreement with
the Company to effect a transaction described in clause (a) of this Article 1.2)
whose election by the Board of Directors or nomination for election by the
Company’s shareholders was approved by a vote of at least 75 percent of the
Directors then still in office, who either were Directors at the beginning of
the period or whose election or nomination for election was previously approved,
cease for any reason to constitute at least a majority thereof.

Notwithstanding the foregoing, any transaction immediately after which more than
fifty percent (50%) of the outstanding voting securities of the Company (or the
surviving or resulting entity immediately after such transaction) is, or will
be, owned, directly or indirectly, by shareholders of the Company or an
affiliate of the Company who own, directly or indirectly, more than fifty
percent (50%) of the outstanding voting securities of the Company, determined
immediately before such transaction, will not constitute a “Change in Control”.
In addition, effective January 1, 2017, “Change in Control” shall, in addition
to the enumerated events contained above involving the Company, the capital
stock of the Company, or the board of directors of the Company, include all such
enumerated events with respect to Southwest Gas Holdings, Inc., a California
Corporation.
1.3
“Committee” means the Compensation Committee of the Board of Directors to which
the Board of Directors has given authority to manage and administer the Plan in
accordance with the provisions of the Plan. After a Change in Control, the
Committee shall cease to have any powers under the Plan and all powers
previously vested in the Committee under the Plan will then be vested in the
Third Party Fiduciary.

1.4
“Company” means Southwest Gas Corporation and any Successor Corporation.

1.5
“Director” means an outside, non-employee, member of the Board of Directors
prior to a Change in Control.

1.6
“Disability” means either of the following circumstances as determined by the
Committee in its sole discretion: (a) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months; or (b) the
Participant is determined to be totally disabled by the Social Security
Administration.

1.7
“Master Plan Document” means this legal instrument containing the provisions of
the Plan.

1.8
“Participant” means an outside, non-employee Director who was elected or
appointed to serve on the Board of Directors on or before January 20, 2003. As
defined, former or current employees of the Company and Retired employees of the
Company are excluded from participation in the Plan.

1.9
“Plan” means the Directors Retirement Plan evidenced by this Master Plan
Document.

1.10
“Retiree” means a Retired Director who is eligible to receive benefits under the
Plan.

1.11
“Retire”, “Retired” or “Retirement” means the termination of a Director’s
service on the Board of Directors on one of the dates specified in Article 2.

1.12
“Successor Corporation” means any corporation or other legal entity which is the
successor to Southwest Gas Corporation, whether resulting from merger,
reorganization or transfer of substantially all of the assets of Southwest Gas
Corporation, regardless of whether such entity shall expressly agree to continue
the Plan.

1.13
“Third Party Fiduciary” means an independent third party selected by the
Committee to take over the administration of the Plan upon and after a Change in
Control and to determine appeals of claims denied under the Plan before and
after a Change in Control pursuant to a Third Party Fiduciary Services
Agreement.

1.14
“Third Party Fiduciary Services Agreement” means the agreement with the Third
Party Fiduciary to perform services with respect to the Plan.

1.15
“Trust Agreement” means an agreement establishing a “grantor trust” of which the
Company is the grantor, within the meaning of subpart E, part I, subchapter J,
chapter 1, subtitle A of the IRC.

1.16
“Trust Fund or Funds” means the assets of every kind and description held under
any Trust Agreement forming a part of the Plan.

1.17
“Trustee” means any person or entity selected by the Company to act as Trustee
under any Trust Agreement at any time of reference.

1.18
“Years of Service” means the length of time, in discrete twelve-month periods, a
Participant has served on the Board of Directors.


ARTICLE 2    
ELIGIBILITY
2.1
Retirement Benefits Each Participant is eligible to Retire and receive a benefit
under this Plan beginning on one of the following dates, provided he qualifies:

(a)
“Normal Retirement Date,” which is the first day of the month following the
month in which the Participant reaches age 65, provided he has at least ten
Years of Service.

(b)
“Mandatory Retirement Date,” which is the first day of the month following the
month in which the Participant reaches age 72.

(c)
“Postponed Retirement Date,” which is the first day of the month following the
month in which the Participant terminates service on the Board of Directors,
provided he has at least ten Years of Service and provided that such date is
after the Normal Retirement Date and before the Mandatory Retirement Date.

(d)
“Disability Retirement Date,” which is the first day of the month following the
month in which the Participant’s Disability began, as determined by the
Committee.

2.2
Early Retirement A Participant is eligible to elect “Early Retirement” from the
Board of Directors prior to age 65 provided he has at least ten Years of
Service. The Participant electing Early Retirement will be eligible to receive
benefits pursuant to Section 3.3.

2.3
Change in Control Notwithstanding the foregoing and upon the occurrence of a
Change in Control, a Participant will be deemed Retired and receive the Normal
Retirement Benefit beginning the first day of the month following such an event,
provided he has at least five Years of Service at such time.


ARTICLE 3    
AMOUNT AND FORM OF RETIREMENT BENEFIT
3.1
Normal Retirement Benefit The annual benefit payable under the Plan will be the
amount of the Participant’s annual retainer fee on his Normal Retirement Date
and will be paid for life as provided in Article 4.

3.2
Mandatory Retirement Benefit The annual benefit payable under the Plan will be
the amount of the Participant’s annual retainer fee on his Mandatory Retirement
Date and will be paid for life as provided in Article 4.

3.3
Early Retirement Benefit The annual benefit payable for Early Retirement under
the Plan will be the amount of the Participant’s annual retainer fee on his
Early Retirement date and will be paid for life commencing when the Participant
reaches age 65 as provided in Article 4.

3.4
Postponed Retirement Benefit The annual benefit payable at a Postponed
Retirement Date under the Plan will be the amount of the Participant’s annual
retainer fee on the date of his postponed retirement and will be paid for life
as provided in Article 4.

3.5
Disability Retirement Benefit The annual benefit payable at a Disability
Retirement Date under the Plan will be the amount of the Participant’s annual
retainer fee on the date of the Disability and will be paid for life as provided
in Article 4.

3.6
Discretionary Benefits The Board of Directors may, at its sole discretion, grant
to an eligible Participant an increased benefit of $1,000 per year for life for
each ten-year period of service beyond the minimum qualifying service period of
ten years.


ARTICLE 4    
PAYMENT OF RETIREMENT BENEFITS
4.1
Timing of Payments One-quarter of the benefit determined in accordance with
Article 3 will be payable on the first day of each calendar quarter. The initial
benefit payment will be paid within 30 days after a Participant’s Retirement,
and will be prorated for a partial calendar quarter if the Retirement date is
not on the first day of a calendar quarter.

4.2
Cessation of Benefits Benefit payments will cease on the first day of the
calendar quarter following the Retiree’s death.


ARTICLE 5    
NO DEATH BENEFITS
5.1
Death No benefits are payable under this Plan in the event of death.


ARTICLE 6    
GENERAL
6.1
Payment Obligation Amounts payable to a Participant shall be paid exclusively
from the general assets of the Company or from the assets of a grantor trust
within the meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of
the Code, established for use in funding executive compensation arrangements and
commonly known as a “rabbi trust.”

6.2
Limitation on Payment Obligations The Company shall have no obligation under the
Plan to a Participant, except as provided in this Plan.

6.3
Furnishing Information The Participant shall cooperate in furnishing all
information requested by the Company to facilitate the payment of his benefit.

6.4
Unsecured General Creditor Participants and their heirs, successors, and assigns
shall have no legal or equitable rights, claims, or interest in any specific
property or assets of the Company. No assets of the Company shall be held under
any trust, or held in any way as collateral security for the fulfilling of the
obligations of the Company under the Plan. Any and all of the Company assets
shall be, and remain, the general unpledged, unrestricted assets of the Company.
The Company obligation under the Plan shall be merely that of an unfunded and
unsecured promise of the Company to pay money in the future, and the rights of
the Participants shall be no greater than those of unsecured general creditors.
It is the intention of the Company that this Plan (and the Trust Funds described
in Article 7) be unfunded for purposes of the Code.

6.5
Withholding There shall be deducted from each payment made under the Plan or
other compensation payable to the Participant all taxes which are required to be
withheld by the Company in respect to such payment under this Plan. The Company
shall have the right to reduce any payment (or other compensation) by the amount
of cash sufficient to provide the payment amount of said taxes.

6.6
Continued Tenure The Company is without power to lawfully assure a Participant
continued tenure as a Director, and nothing herein constitutes a contract of
continuing Directorship between the Company and the Participant.


ARTICLE 7    
TRUSTS
7.1
Trusts The Company may maintain one or more Trust Funds to finance all or a
portion of the benefits under the Plan by entering into one or more Trust
Agreements. Any Trust Agreement is designated as, and shall constitute, a part
of the Plan, and all rights which may accrue to any person under the Plan shall
be subject to all the terms and provisions of such Trust Agreement. A Trustee
shall be appointed by the Committee or the Board of Directors and shall have
such powers as provided in the Trust Agreement. The Committee or the Board of
Directors may modify any Trust Agreement, in accordance with its terms, to
accomplish the purposes of the Plan and appoint a successor Trustee under the
provisions of such Trust Agreement. By entering into such Trust Agreement, the
Committee or the Board of Directors may vest in the Trustee, or in one or more
investment managers (as defined in ERISA), the power to manage and control the
Trust Fund. Committee authority under the provisions of this Article 7.1 will
cease upon the occurrence of a Change in Control.


ARTICLE 8    
TERMINATION, AMENDMENT OR MODIFICATION OF THE PLAN
8.1
Plan Amendment To the extent permitted by the IRC and related regulations, the
Board of Directors may, at any time, and without notice, amend or modify the
Plan in whole or in part; provided, however, that: (a) no amendment or
modification shall be effective to decrease or restrict (i) the benefits the
Participant qualifies for under the provisions of the Plan, or (ii) benefit
payments to Participants once such payments have commenced; and (b) effective
January 1, 2005, no amendment or modification of this Article 8, Article 10, or
Article 11 of the Plan shall be effective except to the extent both the
Committee and the Board of Directors deems necessary to comply with applicable
law.

8.2
Plan Termination The Board of Directors shall not terminate the Plan until all
benefits have been paid in full to the Participants under the provisions of the
Plan.

8.3
Bankruptcy To the extent permitted under Code Section 409A and its related
Treasury regulations, the Board of Directors shall have the authority, in its
sole discretion, to terminate the Plan and distribute each Participant’s
benefits to the Participant within twelve months of a corporate dissolution
taxed under Section 331 of the Code or with the approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(a). The total accelerated distribution under
this Article 8.3 must be included in a Participant’s gross income in the latest
of:

(a)
The calendar year in which the Plan is terminated;

(b)
The calendar year in which the Participant’s benefits are no longer subject to a
substantial risk of forfeiture; or

(c)
The calendar year in which distribution of the Participant’s benefits is
administratively practicable.


ARTICLE 9    
RESTRICTIONS ON ALIENATION OF BENEFITS
9.1
No Assignment To the maximum extent permitted by law, no interest or benefit
under the Plan shall be assignable or subject in any manner to alienation, sale,
transfer, claims of creditors, pledge, attachment, or encumbrances of any kind.


ARTICLE 10    
ADMINISTRATION OF THE PLAN
10.1
Committee Duties Except as otherwise provided in this Article 10, and subject to
Article 11, the general administration of the Plan, as well as construction and
interpretation thereof, shall be vested in the Committee. Specifically, the
Committee shall have the discretion and authority to: (a) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of the Plan; and (b) decide or resolve any and all questions
including interpretations of the Plan. Any individual serving on the Committee
who is a Participant shall not vote or act on any matter relating solely to
himself or herself. The number of members of the Committee shall be established
by, and the members shall be appointed from time to time by, and shall serve at
the pleasure of, the Board of Directors. Members of the Committee may be
Participants under the Plan.

10.2
Administration after a Change in Control Upon and after a Change in Control, the
administration of the Plan shall be vested in a Third Party Fiduciary, as
provided for herein and pursuant to the terms of a Third Party Fiduciary
Services Agreement. Any Third Party Fiduciary Services Agreement is designated
as, and shall constitute, a part of the Plan. The Third Party Fiduciary shall
also have the discretion and authority to: (a) make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of the
Plan; and (b) decide or resolve any and all questions including interpretation
of the Plan and the Trust Agreement. Except as otherwise provided for in any
Trust Agreement, the Third Party Fiduciary shall have no power to direct the
investment of Plan or Trust Funds or select any investment manager or custodial
firm for the Plan or Trust Agreement. The Company shall pay all reasonable
administrative expenses and fees of the Third Party Fiduciary when it acts as
the administrator of the Plan or pursuant to Article 11. The Third Party
Fiduciary may not be terminated by the Company without the consent of at least
50 percent of the Participants in the Plan.

10.3
Agents In the administration of the Plan, the Committee or the Third Party
Fiduciary, as the case may be, may from time to time employ such agents,
consultants, advisors, and managers as it deems necessary or useful in carrying
out its duties as it sees fit (including acting through a duly authorized
representative) and may from to time to time consult with counsel to the
Company.

10.4
Binding Effect of Decisions The decision or action of the Committee or the Third
Party Fiduciary, as the case may be, with respect to any question arising out of
or in connection with the administration, interpretation, and application of the
Plan (and the Trust Agreement to the extent provided for in Article 10.2) and
the rules and regulations promulgated hereunder shall be final and conclusive
and binding upon all persons having any interest in the Plan.

10.5
Indemnity by Company The Company shall indemnify and save harmless each member
of the Committee, the Third Party Fiduciary, and any employee of the Company to
whom the duties of the Committee may be delegated against any and all claims,
losses, damages, expenses, and liabilities arising from any action or failure to
act with respect to the Plan, except in the case of fraud, gross negligence, or
willful misconduct by the Committee, any of its members, the Third Party
Fiduciary, or any such employee.

10.6
Cooperation – Providing Information To enable the Committee and the Third Party
Fiduciary to perform their functions, the Company shall supply full and timely
information to the Committee and the Third Party Fiduciary, as the case may be,
on all matters relating to the compensation of all Participants, their
Retirement, death or other cause for termination of service, and such other
pertinent facts as the Committee or the Third Party Fiduciary may require.


ARTICLE 11    
CLAIMS PROCEDURE
11.1
Presentation of Claims Any Participant (such Participant being referred to below
as a “Claimant”) may deliver to the Committee a written claim for determination
with respect to benefits available to such Claimant from the Plan. The claim
must state with particularity the determination desired by the Claimant.

11.2
Notification of Decision The Committee shall consider a claim and notify the
Claimant within 90 calendar days after receipt of a claim in writing:

(a)
That the Claimant’s requested determination has been made, and that the claim
has been allowed in full; or

(b)
That the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant: (i) the specific reason(s)
for the denial of the claim, or any part thereof; (ii) the specific reference(s)
to pertinent provisions of the Plan upon which the denial was based; (iii) a
description of any additional material or information necessary for the Claimant
to perfect the claim, and an explanation of why such material or information is
necessary; and (iv) an explanation of the claim review procedure set forth in
Article 11.3.

11.3
Review of Denied Claim Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Third Party
Fiduciary a written request for a review of the denial of the claim. Thereafter,
the Claimant (or the Claimant’s duly authorized representative) may review
pertinent documents, submit written comments or other documents, and request a
hearing, which the Third Party Fiduciary, in its sole discretion, may grant.

11.4
Decision on Review The Third Party Fiduciary shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of a denial, unless a hearing is held or other special circumstances
require additional time, in which case the Third Party Fiduciary’s decision must
be rendered within 120 calendar days after such date. Such decision must be
written in a manner calculated to be understood by the Claimant, and it must
contain: (a) the specific reason(s) for the decision; (b) the specific
reference(s) to the pertinent Plan provisions upon which the decision was based;
and (c) such other matters as the Third Party Fiduciary deems relevant.

11.5
Legal Action A Claimant’s compliance with the foregoing provisions of this
Article 11 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under the Plan.


ARTICLE 12    
MISCELLANEOUS
12.1
Recusal No Director will participate in an action of the Committee or the Board
of Directors on a matter that solely applies to that Director. Such matters will
be determined by a majority of the rest of the Committee or the Board of
Directors.

12.2
Providing Plan Details Each Participant will receive a copy of this Plan, and
the Committee will make available for any Participant’s inspection a copy of the
rules and regulations the Committee uses in administering the Plan.

12.3
Governing Law Except to the extent federal law applies, the Plan shall be
governed by, and construed under, the laws of the State of Nevada.

12.4
Assignment The Plan shall be binding upon the Company and any of its successors
and assigns, and upon a Participant and their assigns, heirs, executors, and
administrators.

12.5
Gender and Number Masculine pronouns wherever used shall include feminine
pronouns and when the context dictates, the singular shall include the plural.

12.6
Headings Headings in this Master Plan Document are inserted for convenience of
reference only. Any conflict between such headings and the text shall be
resolved in favor of the text.

12.7
Severability In case any provision of the Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but the Plan shall be construed and enforced as if such illegal
and invalid provisions had never been inserted herein.

12.8
Notices Any notice given under the Plan shall be in writing and shall be mailed
or delivered to:

SOUTHWEST GAS CORPORATION
Board of Directors Retirement Plan
Compensation Committee (LVB-283)
P.O. Box 98510
Las Vegas, NV 89193-8510
and
Wachovia Bank, N.A.
One West Fourth Street
Winston-Salem, NC 27101


IN WITNESS WHEREOF, the Company has executed this Master Plan Document to be
effective December 28, 2016.
SOUTHWEST GAS CORPORATION
By    /s/ John P. Hester    


John P. Hester
President and Chief Executive Officer    
Date    December 28, 2016    


sf-3714836